TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         ---------------
                                         NO. 03-02-00288-CV
                                         ---------------


                           New Hampshire Insurance Company, Appellant

                                                      v.

                                         Lester Tobias, Appellee



            FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
           NO. 6678-C, HONORABLE HOWARD WARNER, JUDGE PRESIDING



                 New Hampshire Insurance Company appeals from a default judgment originally rendered in

this cause of action; those claims were severed into another cause of action. Noting that claims remain

pending in the cause underlying this appeal, this Court=s clerk queried the parties regarding our jurisdiction,

warning that we might dismiss this appeal for want of jurisdiction. Because there is no appealable order or

judgment in the underlying cause, we dismiss this appeal for want of jurisdiction.




                                                   Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed: June 6, 2002

Do Not Publish